Citation Nr: 1608377	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-31 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether new and material evidence has been presented to reopen the claim of service connection for Hodgkin's disease.


REPRESENTATION

Veteran represented by:	Samuel Richardson, Agent


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1959 to October 1961.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2013 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  In a rating decision of May 1962, the RO denied the claim of service connection for Hodgkin's disease on the basis that the condition preexisted service and was not aggravated during service.

2.  In rating decisions of March 1965, January 1984, and July 2001, the RO confirmed the denial of service connection for Hodgkin's disease on the basis that the condition preexisted service and was not aggravated during service.

3.  In a decision of November 2002, the Board found that the evidence submitted since the RO's January 1984 rating decision was not new and material.

4.  The additional evidence since the Board's decision in November 2002 is redundant or cumulative evidence previously considered and does not relate to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The November 2002 Board decision, which denied the Veteran's claim of service connection for Hodgkin's disease, is final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2015).

2.  The criteria to reopen the claim of service connection for Hodgkin's disease have not been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  To summarize, in a claim to reopen, while VA is not required to provide notice of the information and evidence necessary to substantiate the element or elements that were found insufficient in the previous denial of the claim, it is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  See also Wilson v. Mansfield, 506 F.3d 1055, 1059-60 (Fed. Cir. 2007); VAOPGCPREC 6-2014 (Nov. 21, 2014) (generic rather than case-specific notice is required for a claim to reopen).  A standard November 2012 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.  Although a VA medical examination was not provided in connection with the claim, the Board finds that new and material evidence has not been presented or secured as explained in the analysis section below.  As the claim is not reopened, a VA medical examination is not necessary.  See 38 C.F.R. § 3.159(c)(4)(iii) (2015).  Thus, VA's duty to assist has been met.
Reopening a Previously Denied Claim

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  An exception to this rule is 38 U.S.C.A. § 5108 (West 2014), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b) (2015).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010); see also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

In a rating decision of May 1962, the RO denied the claim of service connection for Hodgkin's disease on the basis that the condition preexisted service and was not aggravated during service.  In rating decisions of March 1965, January 1984, and July 2001, the RO confirmed the denial on the basis that the condition preexisted service and was not aggravated during service.

In a decision of November 2002 (that subsumed the July 2001 RO decision), the Board found that the evidence submitted since the RO's January 1984 rating decision was not new and material.  The Board's decision is final by operation of law.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100 (2015).

Notably, in December 2003, the Board denied a motion for reconsideration of the November 2002 decision.  Subsequently, in May 2004, the Court dismissed an appeal as untimely.

The evidence of record at the time of the November 2002 Board decision included service treatment records, VA treatment records, VA examination reports, private medical opinions and treatment records, lay statements, and the Veteran's statements.

The evidence added to the record since November 2002 includes VA treatment records, several statements from the Veteran, and copies of his service treatment records.

The VA treatment records, which are dated from November 2001 to May 2002, show that the Veteran reported that he had part of his lung removed because of Hodgkin's disease in 1961.  These records are not new because they were before the Board at the time of its November 2002 decision.  These records are not material because they merely show the Veteran was treated for Hodgkin's disease about the time he separated from service.  More importantly, these records do not raise a reasonable possibility of substantiating the claim that Hodgkin's disease was incurred in or aggravated during service.  More recent VA treatment records are new because they were not before the Board in November 2002 but they are not new and material evidence as they are not relevant to the claim.

In his statements, the Veteran asserts that Hodgkin's disease did not preexist service because it was not discovered until separation from service.  With his statements, he submitted service treatment records, which he conceded were cumulative of evidence previously of record.  These statements and records are not new as they are duplicative and redundant of those before the Board in November 2002.

Accordingly, the evidence since November 2002 is not new and material under 38 C.F.R. § 3.156(a), even with consideration of the low threshold set forth in Shade, as the does not relate to an unestablished fact necessary to substantiate the claim.  For these reasons, the claim of service connection for Hodgkin's disease is not reopened, and the appeal is denied.


ORDER

Reopening of the claim of entitlement to service connection for Hodgkin's disease, and the appeal, is denied.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


